*838ORDER
PER CURIAM
Lonnie Snelling (“Snelling”) appeals from a judgment dismissing his petition for failing to obtain proper service upon the named defendants and for failing to provide competent evidence in support of his claim for damages.
We have reviewed Snelling’s brief and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have furnished the parties with a memorandum decision, for their information only, setting forth the reasons for our order.
We affirm the judgment pursuant to Rule 84.16(b).